       Case 4:18-cv-00338-RGE-SBJ Document 10 Filed 12/07/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

MONTRAY LITTLE and                              *        CIVIL NO. 4:18-cv-00338-RGE-SBJ
JARED CLINTON,                                  *
                                                *
               Plaintiffs,                      *
       v.                                       *
                                                *              SCHEDULING AND
KYLE THIES, NATALIE HEINEMAN,                   *            TRIAL SETTING ORDER
DANA WINGERT and                                *
CITY OF DES MOINES, IOWA,                       *
                                                *
            Defendants.                         *
___________________________________             *    ___________________________________


       A telephonic scheduling conference was conducted pursuant to Fed. R. Civ. P. 16 on

December 6, 2018. Based on the discussions during the conference and the parties’ proposed

schedule (Dkt. 4), it is hereby ordered:

       1.      A Jury Trial shall be scheduled to begin on March 30, 2020, at 9:00 a.m., before
               United States District Judge Rebecca Goodgame Ebinger, in the United States
               Courthouse in Des Moines, Iowa. The parties estimate trial will take 8 days.

       2.      A Final Pretrial Conference shall be held on March 11, 2020, at 9:30 a.m., in the
               United States Courthouse in Des Moines, Iowa, before United States District Judge
               Rebecca Goodgame Ebinger.

       3.      The parties shall exchange initial disclosures by December 17, 2018.

       4.      Motions to add parties shall be filed by January 16, 2019.

       5.      Motions for leave to amend pleadings shall be filed by January 16, 2019.

       6.      Plaintiffs shall designate expert witnesses and disclose their written reports by
               March 11, 2019.

       7.      Defendants shall designate expert witnesses and disclose their written reports by
               May 13, 2019.

       8.      Plaintiffs shall designate rebuttal expert witnesses and disclose their written reports
               by June 17, 2019.
Case 4:18-cv-00338-RGE-SBJ Document 10 Filed 12/07/18 Page 2 of 2



9.    Discovery shall be completed by July 15, 2019. Written discovery shall be
      propounded so that the time for response is not later than this date.

10.   Dispositive motions shall be filed by August 16, 2019.


      IT IS SO ORDERED.

      Dated December 7, 2018.
